Citation Nr: 1817091	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include degenerative arthritis, left knee meniscectomy, and genu varum, based upon substitution of the Appellant as the claimant.

2.  Entitlement to service connection for a left knee disability, to include degenerative arthritis, left, knee meniscectomy, and genu varum, based upon substitution of the Appellant as the claimant. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972.  He died in February 2017 and the Appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's petition to reopen his claim of entitlement to service connection for a left knee injury (in service), meniscectomy, degenerative arthritis, and genu varum.  Jurisdiction has transferred to the RO in Waco, Texas.  See January 2018 Board hearing transcript.   

At the time of the Veteran's death, the claims listed above were pending.  Following the Veteran's death, the Appellant submitted a request for substitution as to all the Veteran's pending claims.  See March 2017 VA Form 21-0847.  That same month, the Appellant was notified that she had been accepted as a substitute claimant for the Veteran's pending claims.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. 
§ 3.1010(e) (2017).  

The Veteran filed for entitlement to service connection for a left knee disability in July 2008.  The RO issued a rating decision denying the Veteran's petition to reopen in October 2008.  Less than a year later, the Veteran submitted a notice of disagreement (NOD) as to "all issues."  See March 2009 NOD.  In April 2009 and July 2010, the RO issued other rating decisions denying the petition.  Thus, for clarification purposes, the Veteran's March 2009 statement is considered an NOD and he therefore appeals the RO's October 2008 rating decision.  

In January 2018, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDINGS OF FACT

1.  A February 1983 rating decision denied service connection for left knee injury (in service), meniscectomy, arthritis, and genu varum based on no aggravation during service.  VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate the claim. 

2.  Since the February 1983 rating decision, the Veteran has submitted information regarding aggravation of his left knee disability during service.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability.

3.  The Veteran clearly and unmistakably had a pre-existing left knee disability when he entered active service that was aggravated by service.



CONCLUSIONS OF LAW

1.  The February 1983 rating decision, which denied entitlement to service connection for a left knee disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The additional evidence received since the February 1983 rating decision is new and material, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017)

3.  The criteria for service connection for a left knee disability are met.  38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Appellant asserts that the Veteran's left knee disability was aggravated during service.  See January 2018 Board hearing transcript.    

In August 1982, the Veteran filed a service connection claim for left knee disability.  See August 1982 VA Form 21-526.  In a February 1983 rating decision, the RO denied the Veteran's claim based on no aggravation of his left knee disability during service.  The Veteran was required to file a notice of disagreement (NOD) within one year from the date the February 1983 rating decision was mailed.  See 
38 U.S.C. § 7105(b)(1).  The Veteran did not do so; as such, the February 1983 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. § 7105(c).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Appellant's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the February 1983 rating decision, the record consisted of the Veteran's service and private treatment records.    

Since then, the Veteran submitted a detailed private medical opinion from an orthopedic surgeon who attributes the aggravation of the Veteran's genu varum to service.  See February 2010 Dr. J.B.K. medical opinion.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability and warrants reopening of that claim.  

III.  Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

When no preexisting medical condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2017).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

In Wagner, the Court of Appeals for the Federal Circuit (Federal Circuit) addressed the interplay between the presumption of soundness and the presumption of aggravation:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  Wagner, 370 F.3d at 1096.  

In this case, the Veteran's left knee disability was not noted upon entrance into service.  The Veteran was medically discharged from the military because of symptomatic, "severe" genu varum.  See January 1972 medical board report.  The Veteran did not contest the fact that his genu varum existed prior to entry into the service.  See September 2010 Veteran statement.  Rather, he stated that he did not have any knee pain prior to military service.  Further, the Appellant submitted notarized statements from the Veteran's sister and brother stating that the Veteran had "no problems with his legs or knees before going into the United States Marine Corps."  See January 2018 E.H. and D.M. statements.  The Board finds said statements credible and consistent with the evidentiary record.

As such, the crux of this case centers on whether the Veteran's left knee disability was not aggravated by service.  As stated above, the Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Here, the Government has not met its burden.  Rather, the Veteran submitted a medical opinion from an orthopedic surgeon stating that it is more likely than not that his condition of genu varum was aggravated by service.  See February 2010 Dr. J.B.K. medical opinion.  The surgeon reasoned that the Veteran's "duties in the Marines as a plumber involved substantial kneeling and squatting, and this, along with routine physical training required of active duty personnel, irritated his knees and exacerbated his condition, causing multiple symptomatic episodes."  Id.  Further, the examiner noted the Veteran's documented knee complications in service.

Importantly, the Veteran was service connected for the same condition in his right knee based on a VA medical opinion that employed similar reasoning.  See February 2017 VA medical opinion.  Specifically, the examiner opined that the Veteran's genu varum of the right knee at least as likely as not was aggravated beyond its natural progression during active service.  The VA examiner reasoned that "the right knee most likely was aggravated by the demand and physical training while he is on active duty and the impacted [sic] on the knee as the results of the physical demand as an active soldier."  Id.  As the government has not proven that the Veteran's left knee disability was not aggravated by service under the stringent standard of clear and unmistakable evidence, and the Veteran has submitted a positive nexus opinion supported by reasoned analysis, the Board finds that service connection for a left knee disability is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Service connection for a left knee disability is granted.  




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


